In an action for a divorce and ancillary relief, the defendant husband appeals from an interlocutory judgment of the Supreme Court, Westchester County (Scancarelli, J.H.O.), dated September 23, 2002, which, after a nonjury trial, and upon a decision of the same court dated November 14, 2001, granted the plaintiff wife a divorce on the ground of constructive abandonment.
Ordered that on the Court’s own motion, the notice of appeal from the decision is deemed a premature notice of appeal from the interlocutory judgment (see CPLR 5520 [c]); and it is further,
Ordered that the interlocutory judgment is affirmed; and it is further,
Ordered that one bill of costs is awarded to the plaintiff.
Contrary to the defendant’s contention, the Supreme Court properly concluded that the plaintiff established her cause of action for a divorce on the ground of constructive abandonment (see Domestic Relations Law § 170 [2]).
The defendant’s remaining contentions are without merit. Santucci, J.P., Altman, McGinity and Adams, JJ., concur.